

117 HR 4990 IH: Institute for Telecommunication Sciences Codification Act
U.S. House of Representatives
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4990IN THE HOUSE OF REPRESENTATIVESAugust 10, 2021Mr. Carter of Georgia introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo codify the Institute for Telecommunication Sciences and to direct the Assistant Secretary of Commerce for Communications and Information to establish an initiative to support the development of emergency communication and tracking technologies, and for other purposes.1.Short titleThis Act may be cited as the Institute for Telecommunication Sciences Codification Act or the ITS Codification Act.2.Institute for telecommunication sciences(a)FindingsCongress finds the following:(1)The test center within National Telecommunications and Information Administration (in this subsection referred to as the NTIA) represents executive branch agencies on spectrum issues before the Federal Communications Commission.(2)Understanding radio frequency propagation characteristics and modeling is a critical component of making spectrum decisions.(3)Federal agencies rely on expert engineering studies, simulations, and analyses to make determinations about system relocations to make spectrum available for commercial use as well as identify spectrum sharing opportunities through the NTIA.(4)Clearing of Federal spectrum, when feasible, is the priority action to make Federal spectrum available for commercial uses.(5)Sharing of Federal spectrum between Federal entities and commercial entities provides access to Federal spectrum for commercial uses in circumstances where clearing is not possible.(6)The test center within NTIA, is the Government’s premier expert laboratory for spectrum research activities, spectrum sharing innovation and testing, spectrum interference studies, and all activities related to advancing next generation wireless technologies.(7)The test center within NTIA is critical for undertaking engineering studies and analyses, identifying clearing or sharing opportunities, and facilitating policy decisions to maximize the efficient use of spectrum resources.(b)Operation of test centerPart A of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 901 et seq.) is amended by adding at the end the following:106.Institute for telecommunication sciences(a)Establishment(1)In generalUnder the authority provided to the Assistant Secretary under section 103, the Assistant Secretary shall operate a test center to be known as the Institute for Telecommunication Sciences (in this section referred to as ITS).(2)Functions(A)In generalIn addition to any functions delegated by the Assistant Secretary under subparagraph (B), ITS shall serve as the primary laboratory for the Federal Government to—(i)study radio frequency emissions, including technologies and techniques to control such emissions and interference caused by such emissions;(ii)determine spectrum propagation characteristics;(iii)conduct tests on technology that enhances the sharing of electromagnetic spectrum between Federal and non-Federal users;(iv)improve the interference tolerance of Federal systems operating with, or using, Federal spectrum;(v)promote activities relating to access to Federal spectrum by non-Federal users and the sharing of Federal spectrum between Federal and non-Federal users; and(vi)conduct such other activities as determined necessary by the Assistant Secretary.(B)Additional functionsThe Assistant Secretary may delegate to ITS any of the functions assigned to the Assistant Secretary under section 103(b)(1). (3)Agreements and transactionsThe Assistant Secretary, acting through the head of ITS, may enter into such agreements, including contracts, cooperative agreements, and interagency agreements, as may be necessary.(4)Funds from Federal and non-Federal entitiesIn addition to such other sums as may be made available to carry out this section, the Assistant Secretary, acting through the head of ITS may accept, hold, administer, and use funds from any Federal entity or non-Federal entity, including a State government, local government, or private sector entity, for ITS to perform analysis or conduct a technical study on behalf of such entity.(5)Federal spectrum definedIn this subsection, the term Federal spectrum means frequencies assigned on a primary basis to a Federal entity (as defined in section 113(l) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(l))).(b)Emergency communication and tracking technologies initiative(1)EstablishmentThe Assistant Secretary, acting through the head of ITS, shall establish an initiative to support the development of emergency communication and tracking technologies for use in locating trapped individuals in confined spaces, such as underground mines, and other shielded environments, such as high-rise buildings or collapsed structures, where conventional radio communication is limited.(2)ActivitiesIn order to carry out this subsection, the Assistant Secretary, acting through the head of ITS, shall work with private sector entities and the heads of appropriate Federal agencies to—(A)perform a needs assessment to identify and evaluate the measurement, technical specifications, and conformity assessment needs required to improve the operation and reliability of such emergency communication and tracking technologies; and(B)support the development of technical specifications and conformance architecture to improve the operation and reliability of such emergency communication and tracking technologies.(3)ReportNot later than 18 months after the date of the enactment of this Act, the Assistant Secretary shall submit to Congress, and make publicly available, a report on the assessment performed under paragraph (2)(A)..